DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-06-23 (herein referred to as the Reply) where claim(s) 16-27 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_082 (US20150230082) in view of Hong_180 (US20130039180)
Claim(s) 16
LI_082 teaches
	a transceiver; and User equipment including receiver, transmitter and processor for carrying out embodiments. <FIG(s). 1, 6, 7; para. 0114, 0149-0150, 0152>.
	a controller configured to: User equipment including receiver, transmitter and processor for carrying out embodiments. <FIG(s). 2, 6, 7, 8; para. 0152, 0158>.
receive, from a third node, identification information indicating a second node which is to receive information on an available buffer size of the first node from the first node,  Received indication information includes information that is sent by the macro base station and that is used to indicate a receiving base station of the BSR. Macro base station and receiving being station being different stations. After receiving the indication information, the UE sends a BSR to the receiving base station according to the receiving base station indicated in the indication information. <FIG(s). 2, 3, 6, 9; para. 0038, 0116-0119, 0121, 0130-0131, 0149-0151, 0159-0160>.
transmit, to the second node indicated by the identification information received from the third node, the information on the available buffer size of the first node. Received indication information includes information that is sent by the macro base station and that is used to indicate a receiving base station of the BSR. After receiving the indication information, the UE sends a BSR to the receiving base station according to the receiving base station, indicated by the indication information. <FIG(s). 2, 3, 6, 9; para. 0038, 0116-0119, 0121, 0130-0131, 0149-0151, 0159-0160>.
As discussed above, LI_082 teaches a second node indicated by the identification information received from the third node
LI_082 does not explicitly teach
receive, from a second node, information indicating to report the information on the available buffer size of the first node
However in a similar endeavor, Hong_180 teaches
receive, from a second node, information indicating to report the information on the available buffer size of the first node A wireless apparatus may request a reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receive information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
transmit, to the second node, the information on the available buffer size of the first node. Reception device, transmits to a wireless apparatus, a ACK frame includes available buffer size field. The apparatus may request the reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receive information about a state of the receive buffer from the reception device through the block ACK frame. <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
LI_082 teaches the known principle that a third node can trigger the sending of a BSR of a first node by sending indication information from the third node to the first node, wherein the indication information that identifies a second node (i.e., another base station) that the BSR should be sent to. Hong_180 demonstrates that a second node can also directly request a first node by sending a message that effectively triggers the first node to response to the second node with buffer information. Therefore:
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_082 with the embodiment(s) disclosed by Hong_180. One of ordinary skill in the art would have been motivated to make this modification in order to limit a number of packets to be transmitted by a transmission device based on information about an implementation scheme of a receive buffer of a reception device, thereby reducing network overhead. See para. 0045.
Claim(s) 26
LI_082 teaches
a transceiver; and macro base station having receive/transmit modules for communicating wirelessly <FIGs. 1, 9 ; para. 0159-0165>
	a controller configured to: macro base station processing modules for carrying out the embodiments <FIGs. 1, 9 ; para. 0159-0165>
	generate identification information indicating a second node which is to receive information on an available buffer size of a first node from the first node, and  transmit, to the first node, the generated identification information indicating the second node is to receive the information on the available buffer size of the first node,  Received indication information includes information that is generated and sent  by the macro base station and that is used to indicate a receiving base station of the BSR. Macro base station and receiving being station being different stations. After receiving the indication information, the UE sends a BSR to the receiving base station according to the receiving base station indicated in the indication information. <FIG(s). 2, 3, 6, 9; para. 0038, 0116-0119, 0121, 0130-0131, 0149-0151, 0159-0160>.
	wherein the information on an available buffer size of the first node is transmitted from the first node to the second node indicated by the identification information generated by the third node.. After receiving the indication information from the macro base station, the UE sends a BSR to the receiving base station according to the receiving base station, indicated by the indication information. <FIG(s). 2, 3, 6, 9; para. 0038, 0116-0119, 0121, 0130-0131, 0149-0151, 0159-0160>.
LI_082 does not explicitly teach
	wherein information indicating to report the information on the available buffer size of the first node is transmitted from the second node to the first node
However in a similar endeavor, Hong_180 teaches
wherein information indicating to report the information on the available buffer size of the first node is transmitted from the second node to the first node  A wireless apparatus may request a reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receive information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly, the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_082 with the embodiment(s) disclosed by Hong_180. One of ordinary skill in the art would have been motivated to make this modification in order to limit a number of packets to be transmitted by a transmission device based on information about an implementation scheme of a receive buffer of a reception device, thereby reducing network overhead. See para. 0045.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_082 (US20150230082) in view of Hong_180 (US20130039180), and further view of LU_700 (US20210105700)
Claim(s) 17
As discussed above LI_082 in view of Hong_180 teaches the information indicating to report the information on the available buffer size of the first node
However neither references teaches that the receiving or transmitting communicating via an application layer used for an integrated access and backhaul (IAB) network. That is,
LI_082 does not explicitly teach
wherein the information indicating to report the information on the available buffer size of the first node is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and 
	wherein the information on the available buffer size of the first node is transmitted via the adaptation layer associated with the IAB network.
However in a similar endeavor, LU_700 teaches
wherein the information is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and wherein the information is transmitted via the adaptation layer associated with the IAB network. IAB nodes in an IAB network communicate message using the F1AP layer, which is considered an application layer. <para. 0026, 0163-0172, 0177-0180, 0228; Claim 10>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_082 and Hong_180 with the embodiment(s) disclosed by LU_700. One of ordinary skill in the art would have been motivated to make this modification in order to implement the inter-layer interaction in wireless relay networks. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_082 (US20150230082) in view of Hong_180 (US20130039180), and further view of Shih_218 (US20200008218)
Claim(s) 18, 27
LI_082 does not explicitly teach
wherein the third node corresponds to a donor central unit in an integrated access and backhaul (IAB) network.
However in a similar endeavor, Shih_218 teaches
wherein the third node corresponds to donor central unit in an integrated access and backhaul (IAB) network. An IAB node in the IAB network can be a CU donor node <FIG(s). 6A; para. 0068, 0072-0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_082 and Hong_180 with the embodiment(s) disclosed by Shih_218. One of ordinary skill in the art would have been motivated to make this modification in order to reduce uplink (UL) delay in multi-hop Integrated Access and Backhaul (IAB) in a wireless communication system. See para. 0002.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_082 (US20150230082) in view of Hong_180 (US20130039180), and further view of Filsfils_370 (US20140169370)
Claim(s) 19
As discussed above, LI_082 teaches identification information indicating the second node which is to receive information on the available buffer size of the first node
LI_082 does not explicitly teach
wherein the identification information indicates a next hop node to receive a packet transmitted from the first node.
However in a similar endeavor, Filsfils_370 teaches
wherein the identification information indicates a next hop node to receive a packet transmitted from the first node. Network node can receive packets including a stack of segment IDs, where each segment ID corresponds to the next hop device. Therefore taught is a scenario in which an intermediate node (first node) receives a segment stack from prior node (third node) where the segment stack includes a segment ID identifying subsequent node (second node). Accordingly, the segment ID in the stack indicates intermediate node transmits the data down the path toward the subsequent node. For example, FIG 2A, node B receives from node A a segment stack that identifies node Z and P as further destinations <FIG(s). 2A; para. 0025, 0033, 0035, 0046-0047, 0051>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_082 and Hong_180 with the embodiment(s) disclosed by Filsfils_370. One of ordinary skill in the art would have been motivated to make this modification in order to elimination of dependence on a particular Open Systems Interconnection (OSI) model data link layer technology to forward packets in multihop networks. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_082 (US20150230082) in view of Hong_180 (US20130039180), and further view of KWON_897 (US20120276897)
Claim(s) 20
As discussed above, LI_082 teaches a second node indicated by the identification information received from the third node
LI_082 does not explicitly teach
wherein the controller is further configured to:
receive, from a second node, information indicating a radio link failure (RLF), and 
initiate a connection re-establishment procedure in response to the information indicating the RLF.
However in a similar endeavor, KWON_897 teaches
wherein the controller is further configured to:
receive, from a second node, information indicating a radio link failure (RLF), and initiate a connection re-establishment procedure in response to the information indicating the RLF. UE experiences a RLF and attempts an RRC connection re-establishment by sending a request, including RLF information to a network entity such as eNB. The eNB then initiates the connection re-establishment for the UE in response to receiving the request. <FIG(s). 7; para. 0017-0018, 0097-0099, 0105-0107, 0120; Claim 9>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_082 and Hong_180 with the embodiment(s) disclosed by KWON_897. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods for reporting information about the cause of RLF in a wireless communication system. See para. 0007-0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of LI_082 (US20150230082)
Claim(s) 21
Hong_180 teaches
a transceiver; and Wireless apparatus include a controller and receiver/transmitter block <FIG(s). 5, 7, 9; para. 0141-0147>.
	a controller configured to: Wireless apparatus include a controller and receiver/transmitter block <FIG(s). 5, 7, 9; para. 0141-0147>.
transmit, to a first node, information indicating to report the information on an available buffer size of the first node, and  A wireless apparatus may request a reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receives information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly, the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
receive, from the first node, the information on the available buffer size of the first node,  Wireless apparatus receives, from a reception device, a ACK frame includes available buffer size field. The apparatus may request the reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receives information about a state of the receive buffer from the reception device through the block ACK frame. <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
Hong_180 does not explicitly teach
	wherein identification information indicating the second node is to receive information on an available buffer size of the first node from the first node is transmitted from a third node to the first node.
However in a similar endeavor, LI_082 teaches
	wherein identification information indicating the second node is to receive information on an available buffer size of the first node from the first node is transmitted from a third node to the first node. Received indication information includes information that is sent by the macro base station and that is used to indicate a receiving base station of the BSR. Macro base station and receiving being station being different stations. After receiving the indication information, the UE sends a BSR to the receiving base station according to the receiving base station, indicated by the indication information. <FIG(s). 2, 3, 6, 9; para. 0038, 0116-0119, 0121, 0130-0131, 0149-0151, 0159-0160>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 with the embodiment(s) disclosed by LI_082. One of ordinary skill in the art would have been motivated to make this modification in order to accurately learn buffer status reports reported by a network node such as a UE in a scenario in which the small cell and the macro base station jointly bear transmission of a same data service of a user, and therefore the small cell and the macro base station can perform scheduling in a timely manner. <para. 0006>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of LI_082 (US20150230082), and further view of LU_700 (US20210105700)
Claim(s) 22
As discussed above Hong_180 in view of LI_082  teach the information indicating to report the information on the available buffer size of the first node.
However, neither reference teaches that the receiving or transmitting communicating via an application layer used for an integrated access and backhaul (IAB) network. That is,
Hong_180 does not explicitly teach
wherein the information is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and wherein the information is transmitted via the adaptation layer associated with the IAB network. 
However in a similar endeavor, LU_700 teaches
wherein the information is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and wherein the information is transmitted via the adaptation layer associated with the IAB network.  IAB nodes in an IAB network communicate message using the F1AP layer, which is considered an application layer. <para. 0026, 0163-0172, 0177-0180, 0228; Claim 10>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and LI_082 with the embodiment(s) disclosed by LU_700. One of ordinary skill in the art would have been motivated to make this modification in order to implement the inter-layer interaction in wireless relay networks. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of LI_082 (US20150230082), and further view of Shih_218 (US20200008218)
Claim(s) 23
Hong_180 does not explicitly teach
wherein the third node corresponds to a donor central unit in an integrated access and backhaul (IAB) network.
However in a similar endeavor, Shih_218 teaches
wherein the third node corresponds to a donor central unit in an integrated access and backhaul (IAB) network. An IAB node in the IAB network can be a CU donor node <FIG(s). 6A; para. 0068, 0072-0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and LI_082 with the embodiment(s) disclosed by Shih_218. One of ordinary skill in the art would have been motivated to make this modification in order to reduce uplink (UL) delay in multi-hop Integrated Access and Backhaul (IAB) in a wireless communication system. See para. 0002.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of LI_082 (US20150230082), and further view of Filsfils_370 (US20140169370)
Claim(s) 24
As discussed above, Hong_180 in view of LI_082 teaches identification information indicating the second node which is to receive information on the available buffer size of the first node
Hong_180 does not explicitly teach
wherein the identification information indicates a next hop node to receive a packet transmitted from the first node.
However in a similar endeavor, Filsfils_370 teaches
wherein the identification information indicates a next hop node to receive a packet transmitted from the first node. Network node can receive packets including a stack of segment IDs, where each segment ID corresponds to the next hop device. Therefore taught is a scenario in which an intermediate node (first node) receives a segment stack from prior node (third node) where the segment stack includes a segment ID identifying subsequent node (second node). . Accordingly, the segment ID in the stack indicates intermediate node transmits the data down the path toward the subsequent node. For example FIG 2A, node B receives from node A a segment stack that identifies node Z and P as further destinations <FIG(s). 2A; para. 0025, 0033, 0035, 0046-0047, 0051>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and LI_082 with the embodiment(s) disclosed by Filsfils_370. One of ordinary skill in the art would have been motivated to make this modification in order to elimination of dependence on a particular Open Systems Interconnection (OSI) model data link layer technology to forward packets in multihop networks. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of LI_082 (US20150230082), and further view of KWON_897 (US20120276897)
Claim(s) 25
Hong_180 does not explicitly teach
wherein the controller is further configured to transmit, to the first node, information indicating a radio link failure (RLF) and
	wherein a connection re-establishment procedure is initiated by the first node in response to the information indicating the RLF.
However in a similar endeavor, KWON_897 teaches
wherein the controller is further configured to transmit, to the first node, information indicating a radio link failure (RLF) and wherein a connection re-establishment procedure is initiated by the first node in response to the information indicating the RLF. UE experiences a RLF and attempts an RRC connection re-establishment by sending a request, including RLF information to a network entity such as eNB. The eNB then initiates the connection re-establishment for the UE in response to receiving the request. <FIG(s). 7; para. 0017-0018, 0097-0099, 0105-0107, 0120; Claim 9>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and LI_082 with the embodiment(s) disclosed by KWON_897. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods for reporting information about the cause of RLF in a wireless communication system. See para. 0007-0008.

Relevant Cited References
US20130210471

Response to Arguments
The following arguments in the Reply have been fully considered and are persuasive:
Drawing Objections
In the embodiment where node 4 is node 2 per para.  102, the claimed invention is depicted FIG. 3.
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415